DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/28/2022 has been entered.
Previous Rejections
Applicant’s arguments, filed 09/28/2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103 - Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 7-11, 14 and 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over Budijono et al (US 2015/0284660 A1).
Budijono taught a consumer product [0012] comprising a composition [abstract], said composition comprising a builder (e.g., reads on an adjunct material) [0116] and, a first and a second microcapsule, respectively, encapsulating a first and a second perfume oil (e.g., reads on a first and a second population of microcapsules) [abstract]. The first and second microcapsules were different [0085].
At least 75 %, 85 % or even 90 % of the microcapsules had a particle size range of from about 1 micron to about 100 microns (e.g., reads on a first and a second population of microcapsules, each population having a particle size from 2 microns to 80 microns, where the sizes of the first and second microcapsules are different) [0092]. The microcapsules comprised isopropyl myristate (e.g., reads on a partitioning modifier) at 0 % to 50 % [0085]. 
The amounts of the first and second perfume oils were different [claim 7]. Primarily, the first perfume oil was at less than 50 % by weight, and the second perfume oil was at more than 50 % by weight [0083]. The weight of the perfume oil could be as much as 100 % [0085].
Preferred uses of the microcapsules were in home care applications; in particular, all-purpose cleaners and fabric care applications [0083].
Claim 1 is rendered prima facie obvious over the teachings of Budijono, because it is prima facie obvious to combine prior art elements according to known methods, to yield predictable results. In the instant case, all the claimed elements (e.g., adjunct materials, 1st and 2nd microcapsule populations, partitioning modifier, perfume oil, personal care composition) were known in the prior art (e.g., Budijono) and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions (e.g., Budijono taught builders (e.g., adjunct material) as suitable for inclusion in consumer products with increased shelf lives, where the products are mixtures of microcapsules [abstract and ¶s 0116-0119];  isopropyl myristate (e.g., partitioning modifier) as a typical ingredient in a personal care composition [0085]; perfume oil as the core of the microcapsule, to impart or modify in a positive or pleasant way the odor of a composition [0009, 0024]); and, the combination yielded nothing more than predictable results (e.g., a consumer product) to one of ordinary skill in the art. MPEP 2143.A.
The instant claim 1 recites a first and a second particle size, where the first and second sizes were different. The instant claim 1 further recites a weight ratio of from 2:3 to 3:2 of the partitioning modifier to the first perfume oil. The instant claim 1 further recites a weight ratio of greater than 0 to less than 2:3 of the partitioning modifier to the second perfume oil.
The instant claim 5 recites a first and a second particle size, each at 2-80 microns.
Budijono taught a first and a second microcapsule, each at 1-100 microns; isopropyl myristate (e.g., partitioning modifier) at 0 % to 50 %; the first perfume oil at less than 50 % by weight; the second perfume oil at more than 50 % by weight, where the weight of the perfume oil could be as much as 100 %.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists. MPEP 2144.05 A. 
Budijono reads on claims 1, 5 and 10.
The instant claim 3 recites that the weight ratio of the first population of microcapsules to the second population of microcapsules is greater than 0 to less than 1:1. 
Claim 3 is rendered prima facie obvious because Budijono taught [0085] that the relative amounts of the two types of capsules in a particular formulation can vary from 1 to 99 % by weight of one type and 99 to 1 % of the other type. A prima facie case of obviousness exists because of overlap, as discussed above.
Claim 7 is rendered prima facie obvious because Budijono taught a single perfuming compound [claim 3, 0023-24].
Claims 8-9 are rendered prima facie obvious because Budjiono taught a free perfuming oil, different from the first and second perfume oils [see ¶s 132, 137 and 143].
Claim 11 is rendered prima facie obvious because Budjiono taught [0090] the shell comprising cross-linked melamine formaldehyde.
Claims 14 and 19 are rendered prima facie obvious because Budjiono taught microcapsules containing gelatin (e.g., reads on gel matrix) [0097-0098] and water [0101-102], at 0-50 % of other constituents (e.g., water; reads on at least 20 % of a carrier).
The instant claim 14 recites at least 20 % of a carrier. Budjiono taught 0-50 % of other constituents (e.g., water; reads on carrier). A prima facie case of obviousness exists because of overlap, as discussed above.
Claim 17 is rendered prima facie obvious because Budjiono taught surfactants [0001] at more than 10 % [0018]. 
The instant claim 17 recites 0.1-20 % surfactant. Budjiono taught more than 10 % surfactant. A prima facie case of obviousness exists because of overlap, as discussed above.
Claim 18 is rendered prima facie obvious because Budjiono taught an oil phase and an aqueous phase [0127, 0129]. Benefit [0112] and cleaning agents [0019] were taught.
Claim 20 is rendered prima facie obvious because Budjiono taught water [0102].
Claim 19 is rendered prima facie obvious because Budjiono taught a mixture of microcapsules provided as a composition, or as a particular formulation (e.g., reads on a single unit dose) [abstract, 0085].
Claim 21 is rendered prima facie obvious because Budjiono taught different perfume oils [0017].
Claim 22 is rendered prima facie obvious because Budjiono taught shells materials as the same or different [0089].

Response to Arguments
Applicant's arguments filed 09/28/2022 have been fully considered but they are not persuasive.
Applicant argued that Budijono merely cites isopropyl myristate as an example of an additional component that may be included, but that the ingredient is not singled out for any benefit to the perfume oil.
The Examiner responds that Budijono is not required to single out the benefit of isopropyl myristate.
Applicant argued that, in contrast to Budijono, the instant invention claims specific ratios of partitioning modifier to perfume oil.
The Examiner responds that Budijono taught amounts (e.g., isopropyl myristate at 0-50 %; first perfume at less than 50 % and second perfume at more than 50 %) that overlap those that are claimed (e.g., 1st weight ratio of from 2:3 to 3:2 of partitioning modifier to 1st perfume; 2nd weight ratio of greater than 0 to less than 2:3 of partitioning modifier to 2nd perfume oil). For example, Budijono’s disclosure allows for 20 % isopropyl myristate and 30 % 1st perfume, or 30 % isopropyl myristate and 20 % 1st perfume, reading on the claimed weight ratio of from 2:3 to 3:2 of partitioning modifier to 1st perfume). Budijono also allows for 30 % isopropyl myristate and 60 % 2nd perfume, reading on the claimed weight ratio of greater than 0 to less than 2:3 of partitioning modifier to 2nd perfume oil). A prima facie case of obviousness exists because of overlap, as discussed above.

Applicant maintained allegations of a surprising effect (e.g., fracture strength), to which the Examiner maintains that the Applicant’s allegations of a surprising effect are non-persuasive (see the 07/01/22 Final OA).

Regarding Dihora, the Applicant argued that there was neither disclosure nor suggestion regarding the ratio of partitioning modifier to perfume oil, or the benefit of such a ratio.
The Examiner responds that Dihora taught [claims 1-3] from about 6-99.9 % of a benefit agent (e.g., perfume), and from about 0.1-94 % of a partitioning modifier (e.g., isopropyl myristate, ¶ 0029, claim 3]). These amounts overlap the claimed ratio of partitioning modifier to perfume oil. 
Furthermore, the prior art is not required to explicitly recognize the benefit of the Applicant’s ratio. Any amounts (e.g., ratio) implicit in Dihora would be expected to behave as in the instant application, and as alleged by the Applicant. Inherent features need not be recognized at the time of the invention. There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. MPEP 2112 II.

Applicant requested allowance of the pending claims, to which the Examiner responds that allowable subject matter has not been identified in the current application. No claims are allowed.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELESTE A RONEY whose telephone number is (571)272-5192. The examiner can normally be reached Monday-Friday; 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CELESTE A RONEY/Primary Examiner, Art Unit 1612